DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 99 and 108 recite “allocate a first amount of bandwidth and a first time slot for the first request, the first amount of bandwidth comprising a first portion and a second portion.” This limitation does not have support in the specification. The specification’s paragraph 99 discloses a node (EN) can request a parameterized flow and a prioritized flow; however, there is no teaching of the subsequent steps of determining the first node used the first portion and allocating the second portion to the second (requesting) node. The original claims of the parent application, application 12/031,496, disclosed a concept of sharing unused parameterized bandwidth/resource in which the Applicant seems to equate the first portion as used parameterized bandwidth and the second portion as unused parameterized bandwidth. However, at the time of the allocation, there is only one portion, the unused bandwidth. Therefore, claims 99 and 108 contain subject matter which was not described in the specification.
Claims 100-107 and 109-118 are rejected for their dependency of independent claims 99 and 108.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 99-107 and 109-117 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton et al. (US Pub. No. 2005/0111462).
Regarding claims 99 and 109, Walton discloses a  network coordinator device (figure 1 Access Point 110) in a home communication network  (figure 1 WLAN 190)  (paragraphs 45, 56, 49, 51, 68, 69, and 85) a computer-implemented method, comprising:
a processor (figure 2 processor 250); and 
a memory (paragraph 31) in communication with the processor and storing instructions (paragraphs 100-102) that, when read by the processor, cause the network coordinator device to: 
receive, from a first node in the home communication network, a first request for communication bandwidth in the home communication network (paragraphs 41, 45, 51, 75, 77, and 81: QoS request from a terminal); 
allocate a first amount of bandwidth (paragraphs 46, 49, 75, 77, 81, and 85: figures 6 and 8: the scheduler allocates an amount of resources based on the request which includes QoS and BET)  and a first time slot (paragraphs 35, 49, 62: time slots as transmission resource) for the first request, the first amount of bandwidth comprising a first portion and a second portion (paragraphs 75 and 77: QoS resource as first portion and BET resource as second portion); 
receive, from a second node in the home communication network, a second request for communication bandwidth in the home communication network (Figure 3; paragraphs 41, 45, 51, 75, 77, and 81: the scheduler receives bandwidth requests from all UT nodes).
Walton does not explicitly disclose determine the first node used the first portion of the first amount of bandwidth; and allocate the second portion of the first amount of bandwidth to the second request.
However, Walton’s paragraph 87 teaches flows that have positive flow margin share unused slots/bandwidth, and paragraph 97 discloses unused/remaining resource capacity is allocated to best effort traffic.
Thus, for node(s) with positive flow margin QoS and BET flows, unused slots of BET and/or QoS can be shared with other nodes.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Walton determine the first node used the first portion of the first amount of bandwidth; and allocate the second portion of the first amount of bandwidth to the second request.
The motivation would have been for optimal resource utilization.

Regarding claims 100 and 110, all limitations of claims 99 and 109 are disclosed above. Walton further teaches the first request indicates a first quality of service metric; and the second request indicates a second quality of service metric different from the first quality of service metric (paragraphs 46, 49, 75, 77, 81, and 85: first request is QoS request, and the second is BET request).
Regarding claims 101 and 111, all limitations of claims 100  and 110 are disclosed above. Walton further teaches the first request indicates a latency metric (paragraphs 51 and 69).
Regarding claims 102 and 112, all limitations of claims 99 and 109 are disclosed above. Walton further teaches the network coordinator device to transmit a message indicating the first amount of bandwidth and the first time slot allocated to the first node (paragraph 23, 25, 28, and claim 13).
Regarding claims 103 and 113, all limitations of claims 99 and 109 are disclosed above. Walton further teaches allocate a second amount of bandwidth and a second time slot for the second request (paragraphs 46, 49, 75, 77, 81, and 85); and transmit a message indicating the first amount of bandwidth and the first time slot allocated to the first node and the second amount of bandwidth and the second time slot allocated to the second node (paragraph 23, 25, 28, and claim 13).
Regarding claims 104 and 114, all limitations of claims 99 and 109 are disclosed above. Walton further teaches receive a third request from a third node in the home communication network (figure 5 step 510 and paragraph 68); determine the home communication network has insufficient bandwidth to satisfy the third request; and deny the third request (figure 5 steps 520, 530, 570; paragraphs 69 and 70).
Regarding claims 105 and 115, all limitations of claims 104 and 114 are disclosed above. Walton further teaches transmit a response to the third node, the response indicating the third request was denied (paragraph 70).
Regarding claims 106 and 116, all limitations of claims 99 and 109 are disclosed above. Walton further teaches the first node comprises an ingress node of the home communication network; and the second node comprises an egress node of the home communication network (see figure 1: user terminals 130A-N are ingress and egress nodes of the home network)
Regarding claims 107 and 117, all limitations of claims 99 and 109 are disclosed above. Walton further teaches the home communication network comprises a network segment within a communication network having a plurality of network segments (see figure 1: access point to user terminal 130A is a network segment, access point to user terminals 103B-N are plurality of network segments).

Claims 108 and 118 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton et al. (US Pub. No. 2005/0111462) in view of Brooks et al. (US Pub. No. 2007/0121678).
Regarding claims 108 and 118, all limitations of claims 107 and 117 are disclosed above. Walton further teaches each of the plurality of network segments in the communication network shares a PHY layer (paragraph 52: physical layer for each terminal associated with access point’s link) and a MAC layer (paragraphs 32-34: MAC frames deployed to support multiple UT flows).
Walton does not teach but Brooks discloses the home communication network comprises a coaxial network (paragraph 57) with MAC and PHY layers (paragraph 163) utilizing unused bandwidth (paragraphs 5 and 25).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a known element (coaxial network) for another (WLAN) with predictable result of digital communication.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (US Pat. No. 6,970,422) discloses admission control for QoS-driven wireless LANs.
	Zhang (US Pub. No. 2006/0179305) discloses WLAN session management techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466